Exhibit 10.4
     EXECUTION COPY
GENERAL CONTINUING GUARANTY
          This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of
December 21, 2010, is executed and delivered by FINN INTERMEDIATE HOLDING
CORPORATION, a Delaware corporation (“Parent Guarantor”), and each signatory
listed on the signature pages hereof (such signatories, together with Parent
Guarantor and each other Person (as defined in the Credit Agreement) that
becomes a guarantor after the Closing Date (as defined in the Credit Agreement)
pursuant to Section 5.11 of the Credit Agreement, are collectively referred to
as the “Guarantors” and individually as a “Guarantor”), in favor of WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns, if any, in such capacity, “Agent”), in light of the
following:
          WHEREAS, American Commercial Lines Inc., a Delaware corporation, each
Person from time to time party thereto as borrowers (the “Borrowers”), the
lenders identified on the signature pages thereto and Agent are,
contemporaneously herewith, entering into that certain Credit Agreement of even
date herewith (as amended, restated, modified, renewed or extended from time to
time, the “Credit Agreement”);
          WHEREAS, each Guarantor is an Affiliate of Borrowers and, as such,
will benefit by virtue of the financial accommodations extended to Borrowers by
the Lender Group; and
          WHEREAS, in order to induce the Lender Group to enter into the Credit
Agreement and the other Loan Documents and to extend the loans and other
financial accommodations to Borrowers pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the below defined Lender
Group to Borrowers pursuant to the Loan Documents, each Guarantor has agreed to
guaranty the Guarantied Obligations.
          NOW, THEREFORE, in consideration of the foregoing, each Guarantor
hereby agrees as follows:
     1. Definitions and Construction.
          (a) Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
The following terms, as used in this Guaranty, shall have the following
meanings:
          “Agent” has the meaning set forth in the preamble to this Guaranty.
          “Borrowers” has the meaning set forth in the recitals to this
Guaranty.
          “Credit Agreement” has the meaning set forth in the recitals to this
Guaranty.
          “Finn Collateral” has the meaning set forth in Section 2(b) of this
Guaranty.
          “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by the Agent, the Lenders or the
Issuing Lender (or any of them) in enforcing any rights under this Guaranty.
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by the Borrowers to the Agent, the Lenders

-1-



--------------------------------------------------------------------------------



 



or the Issuing Lender but for the fact that they are unenforceable or not
allowable, including due to the existence of a bankruptcy, reorganization, other
Insolvency Proceeding or similar proceeding involving Borrowers or any other
guarantor.
          “Guarantors” has the meaning set forth in the preamble to this
Guaranty.
          “Guaranty” has the meaning set forth in the preamble to this Guaranty.
          “Parent Guarantor” has the meaning set forth in the preamble to this
Guaranty.
          “Voidable Transfer” has the meaning set forth in Section 9 of this
Guaranty.
          (b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified. Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender Group or Borrowers, whether under any rule of construction or otherwise.
On the contrary, this Guaranty has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of each Guarantor and Agent.
Any reference herein to the satisfaction, repayment, or payment in full of the
Guarantied Obligations shall mean the repayment in full (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Guarantied Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Guarantied
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Guarantied Obligations, (ii) any Bank
Product Obligations (other than Hedge Obligations) that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding without
being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid. Any reference herein to
any Person shall be construed to include such Person’s successors and assigns.
Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein. The captions and headings are for convenience of
reference only and shall not affect the construction of this Guaranty.
     2. Guarantied Obligations. (a) Each Guarantor, jointly and severally,
hereby irrevocably and unconditionally guaranties to Agent, for the benefit of
the Lender Group and the Bank Product Providers, as and for its own debt, until
the final payment in full thereof has been made, (a) the due and punctual
payment of the Guarantied Obligations, when and as the same shall become due and
payable, whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise; it being the intent of each Guarantor that the
guaranty set forth herein shall be a guaranty of payment and not a guaranty of
collection; and (b) the punctual and faithful performance, keeping, observance,
and fulfillment by Borrowers of all of the agreements, conditions, covenants,
and obligations of Borrowers contained in the Credit Agreement and under each of
the other Loan Documents.

-2-



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any other provision of this Guaranty to the
contrary, the liability of Parent Guarantor hereunder shall be non-recourse, and
neither Agent, any Bank Product Provider nor any member of the Lender Group
shall be entitled to seek and may not seek a deficiency judgment against Parent
Guarantor, nor shall any of the Guarantied Obligations be satisfied out of any
of the assets of the Parent Guarantor other than the capital stock of Parent
owned by Parent Guarantor (the “Finn Collateral”), nor shall any judgment
against Parent Guarantor be enforced against Parent Guarantor other than in
connection with a foreclosure upon or otherwise taking action against such Finn
Collateral.
     3. Continuing Guaranty. This Guaranty includes Guarantied Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (a) no such revocation shall be effective until written notice thereof has
been received by Agent, (b) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(c) no such revocation shall apply to any Guarantied Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of the Lender Group in existence on the date of such revocation,
(d) no payment by any Guarantor, Borrowers, or from any other source, prior to
the date of Agent’s receipt of written notice of such revocation shall reduce
the maximum obligation of each Guarantor hereunder, and (e) any payment by
Borrowers or from any source other than the Guarantors subsequent to the date of
such revocation shall first be applied to that portion of the Guarantied
Obligations as to which the revocation is effective and which are not,
therefore, guarantied hereunder, and to the extent so applied shall not reduce
the maximum obligation of the Guarantors hereunder.
     4. Performance Under this Guaranty. In the event that any Borrower fails to
make any payment of any Guarantied Obligations, on or prior to the due date
thereof, or if any Borrower shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 2 of this Guaranty in the
manner provided in the Credit Agreement or any other Loan Document, each
Guarantor immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.
     5. Primary Obligations. This Guaranty is a primary and original obligation
of each Guarantor, is not merely the creation of a surety relationship, and is
an absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Each Guarantor hereby agrees that it is directly, jointly and
severally with any other guarantor of the Guarantied Obligations, liable to
Agent, for the benefit of the Lender Group and the Bank Product Providers, that
the obligations of each Guarantor hereunder are independent of the obligations
of Borrowers or any other guarantor, and that a separate action may be brought
against each Guarantor, whether such action is brought against Borrowers or any
other guarantor or whether Borrowers or any other guarantor is joined in such
action. Each Guarantor hereby agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by any
member of the Lender Group or any Bank Product Provider of whatever remedies
they may have against Borrowers or any other guarantor, or the enforcement of
any lien or realization upon any security by any member of the Lender Group or
any Bank Product Provider. Each Guarantor hereby agrees that any release which
may be given by Agent to Borrowers or any other guarantor, or with respect to
any property or asset subject to a Lien, shall not release such Guarantor. Each
Guarantor consents and agrees that no member of the Lender Group nor any Bank
Product Provider shall be under any obligation to marshal any property or assets
of Borrowers or any other guarantor in favor of such Guarantor, or against or in
payment of any or all of the Guarantied Obligations.
     6. Waivers.

-3-



--------------------------------------------------------------------------------



 



          (a) To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the Credit Agreement, or
the creation or existence of any Guarantied Obligations; (iii) notice of the
amount of the Guarantied Obligations, subject, however, to each Guarantor’s
right to make inquiry of Agent to ascertain the amount of the Guarantied
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of Borrowers or of any other fact that might increase such
Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instrument among the Loan Documents; (vi)
notice of any Default or Event of Default under any of the Loan Documents; and
(vii) all other notices (except if such notice is specifically required to be
given to each Guarantor under this Guaranty or any other Loan Documents to which
such Guarantor is a party) and demands to which each Guarantor might otherwise
be entitled.
          (b) To the fullest extent permitted by applicable law, each Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group or any Bank Product Provider, to institute suit against any
Borrower or any other guarantor or to exhaust any rights and remedies which any
member of the Lender Group or any Bank Product Provider, has or may have against
any Borrower or any other guarantor. In this regard, each Guarantor agrees that
it is bound to the payment of each and all Guarantied Obligations, whether now
existing or hereafter arising, as fully as if the Guarantied Obligations were
directly owing to Agent, the Lender Group, or the Bank Product Providers, as
applicable, by such Guarantor. Each Guarantor further waives any defense arising
by reason of any disability or other defense (other than the defense that the
Guarantied Obligations shall have been fully and finally performed and paid in
full, to the extent of any such payment) of Borrowers or by reason of the
cessation from any cause whatsoever of the liability of Borrowers in respect
thereof.
          (c) To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against Borrowers or any other party liable to any member of the Lender
Group or any Bank Product Provider; (ii) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor; (iii) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
Borrowers or other guarantors or sureties; (iv) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.
          (d) Until the Guarantied Obligations have been paid in full, (i) each
Guarantor hereby postpones and agrees not to exercise any right of subrogation
such Guarantor has or may have as against Borrowers with respect to the
Guarantied Obligations; (ii) each Guarantor hereby postpones and agrees not to
exercise any right to proceed against Borrowers or any other Person now or
hereafter liable on account of the Obligations for contribution, indemnity,
reimbursement, or any other similar rights (irrespective of whether direct or
indirect, liquidated or contingent); and (iii) each Guarantor hereby postpones
and agrees not to exercise any right it may have to proceed or to seek recourse
against or with respect to any property or asset of Borrowers or any other
Person now or hereafter liable on account of the Obligations. Notwithstanding
anything to the contrary contained in this Guaranty, each Guarantor shall not
exercise any rights of subrogation, contribution, indemnity, reimbursement or
other similar rights against, and shall not proceed or seek recourse against or
with respect to any property or asset of, Borrowers or any other guarantor
(including after payment in full of the Guaranteed Obligations) if all or any
portion of the Obligations have been satisfied in connection with an exercise of
remedies in respect of the Stock of any Borrower or such other guarantor whether
pursuant to the Security Agreement or otherwise.

-4-



--------------------------------------------------------------------------------



 



          (e) If any of the Guarantied Obligations or the obligations of each
Guarantor under this Guaranty at any time are secured by a mortgage or deed of
trust upon real property, any member of the Lender Group or any Bank Product
Provider may elect, in its sole discretion, upon a default with respect to the
Guarantied Obligations or the obligations of each Guarantor under this Guaranty,
to foreclose such mortgage or deed of trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of each Guarantor hereunder. Each
Guarantor understands that (a) by virtue of the operation of antideficiency law
applicable to nonjudicial foreclosures, an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on such a mortgage
or deed of trust probably would have the effect of impairing or destroying
rights of subrogation, reimbursement, contribution, or indemnity of each
Guarantor against Borrowers or other guarantors or sureties, and (b) absent the
waiver given by each Guarantor herein, such an election would estop any member
of the Lender Group and the Bank Product Providers from enforcing this Guaranty
against scuh Guarantor. Understanding the foregoing, and understanding that each
Guarantor is hereby relinquishing a defense to the enforceability of this
Guaranty, each Guarantor hereby waives any right to assert against any member of
the Lender Group or any Bank Product Provider any defense to the enforcement of
this Guaranty, whether denominated “estoppel” or otherwise, based on or arising
from an election by any member of the Lender Group or any Bank Product Provider
to nonjudicially foreclose on any such mortgage or deed of trust or as a result
of any other exercise of remedies, whether under a mortgage or deed of trust or
under any personal property security agreement. Each Guarantor understands that
the effect of the foregoing waiver may be that each Guarantor may have liability
hereunder for amounts with respect to which such Guarantor may be left without
rights of subrogation, reimbursement, contribution, or indemnity against
Borrower or other guarantors or sureties.
          (f) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor waives all rights and
defenses that such Guarantor may have if all or part of the Guarantied
Obligations are secured by real property. This means, among other things:
               (i) Any member of the Lender Group or any Bank Product Provider
may collect from any Guarantor without first foreclosing on any real or personal
property collateral that may be pledged by any other Guarantor, any Borrower or
any other guarantor.
               (ii) If any member of the Lender Group or any Bank Product
Provider forecloses on any real property collateral that may be pledged by any
Guarantor, any Borrower or any other guarantor:

  (1)   The amount of the Guarantied Obligations or any obligations of any
guarantor in respect thereof may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.     (2)   Agent may collect from each Guarantor even if any
member of the Lender Group or any Bank Product Provider, by foreclosing on the
real property collateral, has destroyed any right such Guarantor may have to
collect from Borrowers or any other Guarantor.

          This is an unconditional and irrevocable waiver of any rights and
defenses each Guarantor may have if all or part of the Guarantied Obligations
are secured by real property.
          (g) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER
GROUP OR ANY BANK PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH
AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED
OBLIGATIONS, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF

-5-



--------------------------------------------------------------------------------



 



SUBROGATION AND REIMBURSEMENT AGAINST BORROWERS BY THE OPERATION OF APPLICABLE
LAW.
          (h) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor hereby also agrees to the
following waivers:
               (i) Agent’s right to enforce this Guaranty is absolute and is not
contingent upon the genuineness, validity or enforceability of the Guarantied
Obligations or any of the Loan Documents. Each Guarantor agrees that Agent’s
rights under this Guaranty shall be enforceable even if Borrowers had no
liability at the time of execution of the Loan Documents or the Guarantied
Obligations are unenforceable in whole or in part, or Borrowers cease to be
liable with respect to all or any portion of the Guarantied Obligations.
               (ii) Each Guarantor agrees that Agent’s rights under the Loan
Documents will remain enforceable even if the amount guaranteed hereunder is
larger in amount and more burdensome than that for which Borrowers are
responsible. The enforceability of this Guaranty against each Guarantor shall
continue until all sums due under the Loan Documents have been paid in full and
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any security or collateral for Borrowers’ obligations under
the Loan Documents, from whatever cause, the failure of any security interest in
any such security or collateral or any disability or other defense of any
Borrower, any other guarantor of Borrowers’ obligations under any other Loan
Document, any pledgor of collateral for any person’s obligations to Agent or any
other person in connection with the Loan Documents.
               (iii) Each Guarantor waives the right to require Agent to
(A) proceed against Borrowers, any guarantor of Borrowers’ obligations under any
Loan Document, any other pledgor of collateral for any person’s obligations to
Agent or any other person in connection with the Guarantied Obligations,
(B) proceed against or exhaust any other security or collateral Agent may hold,
or (C) pursue any other right or remedy for such Guarantor’s benefit, and agrees
that Agent may exercise its right under this Guaranty without taking any action
against Borrowers, any other guarantor of Borrowers’ obligations under the Loan
Documents, any pledgor of collateral for any person’s obligations to Agent or
any other person in connection with the Guarantied Obligations, and without
proceeding against or exhausting any security or collateral Agent holds.
     7. Releases. (a) Each Guarantor consents and agrees that, without notice to
or by such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, any member of the Lender Group or any Bank Product Provider
may, by action or inaction, compromise or settle, shorten or extend the Maturity
Date or any other period of duration or the time for the payment of the
Obligations, or discharge the performance of the Obligations, or may refuse to
enforce the Obligations, or otherwise elect not to enforce the Obligations, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the terms and provisions of the Credit Agreement or any of the other
Loan Documents or may grant other indulgences to Borrowers or any other
guarantor in respect thereof, or may amend or modify in any manner and at any
time (or from time to time) any one or more of the Obligations, the Credit
Agreement or any other Loan Document (including any increase or decrease in the
principal amount of any Obligations or the interest, fees or other amounts that
may accrue from time to time in respect thereof), or may, by action or inaction,
release or substitute Borrowers or any guarantor, if any, of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations or any other guaranty of the
Guarantied Obligations, or any portion thereof.
          (b) Each member of the Lender Group and each Bank Product Provider
hereby consents to the release and hereby directs Agent to release any Guarantor
from its obligations hereunder in the event that (i) all the Stock of such
Guarantor be sold to any Person that is not a Borrower or a Subsidiary of a
Borrower in a transaction permitted by the Loan Documents or (ii) all of the
Obligations under the Loan Documents have been indefeasibly paid in full and the
Lender Group’s obligations to provide additional credit under the Loan

-6-



--------------------------------------------------------------------------------



 



Documents have been terminated irrevocably. In connection therewith, each member
of the Lender Group and each Bank Product Provider hereby directs Agent, and
Agent agrees, at Borrower’s sole expense, upon receipt of at least five
(5) Business Days advance notice from any such Guarantor, to execute and deliver
to such Guarantor such documents as such Guarantor shall reasonably request to
evidence such release.
     8. No Election. The Lender Group and the Bank Product Providers shall have
the right to seek recourse against each Guarantor to the fullest extent provided
for herein and no election by any member of the Lender Group or any Bank Product
Provider to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of the Lender Group’s or any
Bank Product Provider’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group
or the Bank Product Providers, has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender Group or the Bank Product Providers under any document
or instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of each Guarantor under this Guaranty except to the extent that the
Lender Group and the Bank Product Providers finally and unconditionally shall
have realized payment in full of the Guarantied Obligations by such action or
proceeding.
     9. Revival and Reinstatement. If the incurrence or payment of the
Guarantied Obligations or the obligations of each Guarantor under this Guaranty
by each Guarantor or the transfer by each Guarantor to Agent of any property of
such Guarantor should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of each
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.
     10. Financial Condition of Borrowers. Each Guarantor represents and
warrants to the Lender Group and the Bank Product Providers that it is currently
informed of the financial condition of Borrowers and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guarantied Obligations. Each Guarantor further represents and warrants to
the Lender Group and the Bank Product Providers that it has read and understands
the terms and conditions of the Credit Agreement and each other Loan Document.
Each Guarantor hereby covenants that it will continue to keep itself informed of
the Borrowers’ financial condition, the financial condition of other guarantors,
if any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Guarantied Obligations.
     11. Payments; Application. All payments to be made hereunder by each
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.
     12. Attorneys Fees and Costs. Each Guarantor agrees to pay all attorneys
fees and all other costs and expenses which may be incurred by Agent or the
Lender Group in connection with the enforcement of this Guaranty or in any way
arising out of, or consequential to, the protection, assertion, or enforcement
of the Guarantied Obligations (or any security therefor), irrespective of
whether suit is brought, in each case, at the times required and not otherwise
paid by Borrowers pursuant to Section 17.10 of the Credit Agreement.
     13. Notices. All notices and other communications hereunder to Agent shall
be in writing and shall be mailed, sent, or delivered in accordance Section 11
of the Credit Agreement. All notices and other communications hereunder to any
Guarantor shall be in writing and shall be mailed, sent, or delivered in care of
the Administrative Borrower in accordance with Section 11 of the Credit
Agreement.

-7-



--------------------------------------------------------------------------------



 



     14. Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Credit Agreement, or any
other Loan Document, and those provided by law. No delay or omission by the
Lender Group or Agent on behalf thereof to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of the Lender Group or Agent on behalf thereof to exercise,
and no delay in exercising, any right under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.
     15. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.
     16. Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between each Guarantor and the Lender Group pertaining to the subject
matter contained herein. This Guaranty may not be altered, amended, or modified,
nor may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by each Guarantor and Agent, on behalf of
the Lender Group. Any such alteration, amendment, modification, waiver, or
consent shall be effective only to the extent specified therein and for the
specific purpose for which given. No course of dealing and no delay or waiver of
any right or default under this Guaranty shall be deemed a waiver of any other,
similar or dissimilar, right or default or otherwise prejudice the rights and
remedies hereunder.
     17. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Lender Group and the Bank Product Providers;
provided, however, each Guarantor shall not assign this Guaranty or delegate any
of its duties hereunder without Agent’s prior written consent or unless in
connection with a transaction otherwise permitted under Section 6.3 of the
Credit Agreement, and any unconsented to or unpermitted assignment shall be
absolutely null and void. In the event of any assignment, participation, or
other transfer of rights by the Lender Group or the Bank Product Providers, the
rights and benefits herein conferred upon the Lender Group and the Bank Product
Providers shall automatically extend to and be vested in such assignee or other
transferee.
     18. No Third Party Beneficiary. This Guaranty is solely for the benefit of
each member of the Lender Group, each Bank Product Provider, and each of their
successors and permitted assigns and may not be relied on by any other Person.
     19. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
GUARANTOR AND EACH

-8-



--------------------------------------------------------------------------------



 



MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 19.
          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
     20. Counterparts; Telefacsimile or Electronic Execution. This Guaranty may
be executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Guaranty. Delivery of an executed counterpart of this Guaranty by
telefacsimile or other electronic transmission shall be equally as effective as
delivery of an original executed counterpart of this Guaranty. Any party
delivering an executed counterpart of this Guaranty by telefacsimile also shall
deliver an original executed counterpart of this Guaranty but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Guaranty.
     21. Agreement to be Bound. Each Guarantor hereby agrees to be bound by each
and all of the terms and provisions of the Credit Agreement applicable to such
Guarantor. Without limiting the generality of the foregoing, by its execution
and delivery of this Guaranty, each Guarantor hereby: (a) makes to the Lender
Group each of the representations and warranties set forth in the Credit
Agreement applicable to such Guarantor fully as though such Guarantor were a
party thereto, and such representations and warranties are incorporated herein
by this reference, mutatis mutandis; and (b) agrees and covenants (i) to do each
of the things set forth in the Credit Agreement that Borrowers agree and
covenant to cause such Guarantor to do, and (ii) to not do each of the things
set forth in the Credit Agreement that Borrowers agree and covenant to cause
such Guarantor not to do, in each case, fully as though such Guarantor was a
party thereto, and such agreements and covenants are incorporated herein by this
reference, mutatis mutandis.
     22. New Guarantors. With the consent of Agent, any Person may become a
party to this Guaranty by executing and delivering in favor of Agent a
supplement to this Agreement in the form of Annex 1 attached hereto. Upon the
execution and delivery of Annex 1 by such Person, such Person shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor hereunder.
[Signature page to follow]

-9-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Guaranty as of the date first written above.

            FINN INTERMEDIATE HOLDING CORPORATION,
a Delaware corporation
      By:   /s/ Mary Ann Sigler         Name:  Mary Ann Sigler        Title:  
Vice President   

            AMERICAN COMMERCIAL LINES INC.,
a Delaware corporation
      By:   /s/ Mary Ann Sigler         Name:  Mary Ann Sigler        Title:  
Vice President     

[SIGNATURE PAGE TO GUARANTY]

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO GUARANTY
FORM OF SUPPLEMENT
SUPPLEMENT NO. ____ (this “Supplement”), dated as of _________, 20__, to the
Guaranty (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), dated as of December 21, 2010, by each of the parties
listed on the signature pages thereto and those additional entities that
thereafter become parties thereto (collectively, jointly and severally,
“Guarantors”, and each individually, “Guarantor”) and Agent (as defined below).
WITNESSETH:
WHEREAS, the Guaranty was entered into pursuant to that certain Credit Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of December 21, 2010, by and among the lenders
identified on the signature pages thereto (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”), American Commercial Lines
Inc., a Delaware corporation, Commercial Barge Line Company, a Delaware
corporation (“CBL”), American Commercial Lines LLC, a Delaware limited liability
company (“ACL”), ACL Transportation Services LLC, a Delaware limited liability
company (“ACLTS”) and Jeffboat LLC, a Delaware limited liability company
(“Jeffboat”; together with CBL, ACL and ACLTS, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”); and
WHEREAS, all capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty or, as referred
to therein, the Credit Agreement; and
WHEREAS, Guarantors have entered into the Guaranty in order to induce the Lender
Group to make certain financial accommodations to Borrowers; and
WHEREAS, pursuant to Section 5.11 of the Credit Agreement, certain Subsidiaries
that are formed or acquired by any Loan Party after the Closing Date must
execute and deliver certain Loan Documents, including the Guaranty, and the
execution of the Guaranty by the undersigned new Guarantor or Guarantors
(collectively, the “New Guarantors”) may be accomplished by the execution of
this Supplement in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers;
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Guarantor hereby agrees as follows:
1. In accordance with Section 22 of the Guaranty, each New Guarantor, by such
New Guarantor’s signature below, becomes a “Guarantor” under the Guaranty with
the same force and effect as if originally named therein as a “Guarantor” and
each New Guarantor hereby (a) agrees to all of the terms and provisions of the
Guaranty applicable to such Guarantor as a “Guarantor” thereunder and
(b) represents and warrants that the representations and warranties made by such
Guarantor as a “Guarantor” thereunder are true and correct on and as of the date
hereof. Each reference to a “Guarantor” in the Guaranty shall be deemed to
include each New Guarantor. The Guaranty is incorporated herein by reference.
2. Each New Guarantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Supplement has been duly executed and delivered
by such New Guarantor and constitutes such New Guarantor’s legal, valid and
binding obligation, enforceable against such New Guarantor in accordance with
its terms.

Annex 1-1



--------------------------------------------------------------------------------



 



3. This Supplement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission shall be as effective as
delivery of a manually executed counterpart hereof.
4. Except as expressly supplemented hereby, the Guaranty shall remain in full
force and effect.
5. THE VALIDITY OF THIS SUPPLEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Annex 1-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each New Guarantor and Agent have duly executed
this Supplement to the Guaranty as of the day and year first above written.

          NEW GUARANTORS:   [NAME OF NEW GUARANTOR, a ____________]
      By:           Name          Title:           [NAME OF NEW GUARANTOR, a
____________]
      By:           Name          Title:         AGENT:  WELLS FARGO CAPITAL
FINANCE, LLC, a
Delaware limited liability company
      By:           Name          Title:        

